I can see no legal objection to the statute if, in practical application, it is limited to bona fide justiciable issues. The advisability of such a law is a legislative question, but its applicability in a particular instance is a judicial question. The statute does not supplant present legal and procedural methods, estop suits at law or in equity, or remit one having a right of action to its employment. With this understanding, I am constrained to concur in the opinion of Mr. Justice FEAD.
BUTZEL, J., concurred with WIEST, C. J. McDONALD, J., did not sit. *Page 685